Per Curiam.
Monger and one Singleton A. Burke were tried together on *635similar indictments and convicted of violations of the narcotics law arising out of the same incident. Both Burke and Monger filed petitions for relief under the Post Conviction Procedure Act, which are identical except for the names, and which were heard together and denied by Judge John T. Tucker in the Criminal Court of Baltimore. The reasons given by the court below were adopted by this Court in rejecting Burke’s companion application for leave to appeal, 222 Md. 623, and as the identical reasons given by Judge Tucker in his denial of relief to Monger are applicable here, the petitioner’s application for leave to appeal is denied for those reasons.

Application denied.